Exhibit21 INTERNATIONAL GAME TECHNOLOGY SUBSIDIARIES At September 30, 2010 Name Jurisdiction of Incorporation IGT Nevada WagerWorks, Inc. Delaware I.G.T. (Australia) Pty. Limited Australia IGT - Europe B.V. The Netherlands I.G.T. - Argentina S.A. Argentina IGT - Iceland Ltd. Iceland International Game Technology – Africa (Pty) Ltd. South Africa IGT - UKGroup Limited England & Wales IGT ASIA – MACAU, LDA. Macau IGT – Canada Inc. Canada IGT - Mexicana de Juegos, S. de R.L. de C.V. Servicios Corporativos y de Administracion, S. de R.L. de C.V. Mexico Mexico IGT-China, Inc. Delaware IGT-Latvia SIA Latvia IGT Asia Pte. Ltd Singapore IGT Asiatic Development Limited British Virgin Islands
